TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2019



                                      NO. 03-15-00713-CV


       Brian DeRoeck, Melinda Young, and Kathryn Boykin, as co-trustees of the
  Walter A. DeRoeck QTIP Trust, Assignee of Texas Capital Bank National Association,
                                     Appellants

                                                 v.

         DHM Ventures, LLC; James W. Moritz; and Nathan W. Halsey, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                        OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on August 24, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that this cause should be

affirmed in part and reversed in part. Therefore, the Court reverses the portion of the trial court’s

final summary judgment that dismisses appellants’ claims against appellees based on

acknowledgment of debt and remands the cause to the trial court for further proceedings

consistent with this opinion.     However, the Court affirms the trial court’s final summary

judgment as to appellants’ claims based on the original obligation to pay on the promissory note.

Each party shall pay the costs of appeal incurred by that party, both in this Court and in the court

below.